 In the Matter of BECKWITH MACHINERY COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS,A. F. L.Case No. 6-B-1069.-Decided February 9, 19145Reed, Smith, Shaw & McClay, by Mr. W. D. Armour,of Pitts-burgh, Pa., for the Company.Mr. A. C. Skundor,of Pittsburgh, Pa., for the Union.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Ma-chinists,A. F. L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Beckwith Machinery Company, Bradford, Pennsylvania,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Jerome L.Black, Trial Examiner. Said hearing was held at Bradford, Penn-sylvania, on January 5, 1945.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTU1.THE BUSINESS OF THE COMPANYBeckwith Machinery Company, a Delaware corporation,is engagedin business in the Commonwealth of Pennsylvania, at Pittsburgh,Bradford,Wilkes Barre, and Harrisburg.At its Bradford plant,which is the one involved in this proceeding, the Company sells andservices caterpillar tractors, and construction and oil field equipment.60 N. L. R. B., No. 100.521 522DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the year 1944, the Company purchased raw materials valuedin excess of $200,000, of which amount 90 percent was shipped -to itsBradford plant from points outside Pennsylvania.During the sameperiod, the Company- sold products valued in excess of $260,000, ofwhich approximately 10 percent was shipped to points outsidePennsylvania.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that on October 8, 1944, the Union advisedthe Company by letter that it represented a majority of the employeesand requested recognition as the exclusive bargaining representative.The Company has refused to grant such recognition.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe-representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE -UNIT-The Company's plant consists of an office, a parts, and a servicedepartment, the latter group being composed of mechanics.TheUnion contends, in effect, that all employees in the service and parts.department, excluding office and supervisory employees, constitute anappropriate unit for the purposes of collective bargaining.The Com-pany would confine the unit to all service department employees, ex-cluding the service manager, whom the Union would include.The Union would include the service manager fir the reason thatthis employee works with tools, and is therefore a working foreman.The record shows that the service manager, also referred to as fore-man of the mechanics, spends approximately 10 to 20 percent of histime in working with the mechanics on various repair jobs, but only'The Board agent reported that the Union submitted 13 authorization cards ; that theCompany's pay roll for the period ending November 19, 1944, contained the names of 10employees in the alleged appropriate unit, and that the names of 9 persons appearing onthe cards were listed on the pay roll. _BECKWITH - MACHINERY COMPANY523.in emergency situations.,The remaining time is spent in assigningwork to all the mechanics and helpers in the service department; heapproves all requests for parts; makes a final inspection of all com-pleted jobs; checks and approves all time cards of the service em-ployees.Having full charge of the shop, the service manager hasauthority effectively to recommend hiring and discharge of employeesin his department.Since the service department manager comeswithin the Board's customary definition of supervisory employees, weshall exclude him.There are only two employees in the parts department,'one of them,Harmon, was designated as manager of that department a monthbefore the hearing.A major portion of the time of both employeesis spent performing clerical duties; they also hand out parts which arerequisitioned by the service department mechanics; and unload mer-chandise and place stock into bins.Hartiton's duties are substantiallythe same as those performed by his assistant, Hagborn, and both receivethe same rate of pay. From the record, it does not appear thatHarmon occupies a supervisory status within our customary defini-tion thereof.Since the duties of the parts department employees areclosely allied to those of the employees in the service department, weshall include them in the unit.We find that all employees in the service and parts departmentsof the Company's Bradford, Pennsylvania, plant, including the partsmanager, but excluding the service manager, office employees, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.The Union urges that three persons, Hanawalt, Woodell, and Patter-son, concerning whom the Union filed a charge with the Board allegingthat they have been discriminatorily discharged, be permitted to vote.We shall permit the three persons to cast separate sealed ballots to beopened and counted only if the election turns upon their votes, inwhich latter event, the final disposition of the representation pro- 524DECISIONS OF NATIONALLABOR RELATIONS BOARDceedings may be deferred until the Board has decided in Case No.6-C-934 whether or not their discharges were in violation of Section8 (3) of the Act. Our ruling permitting Hanawalt, Woodell, andPatterson to vote is not to be interpreted as in any waypassingupon the legality or illegality of their discharges 2DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article 1II, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Beckwith Ma-chinery Company, Bradford, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately,preceding the date of this Direction, including Hanawalt, Woodell,and Patterson, and employees who did not work during the said pay-roll period because they were ill or on vacation or temporarily laid6f£, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by InternationalAssociation of Machinists, A. F. L., for the purposes of collectivebargaining.2 SeeMatter ofArdiee Service,Inc.,52 N. L. R. B.1509,and cases cited therein.Cf.Matter of Enid Cooperative Creamery488ociation,CaseNo. 16-R-1013,Third SupplementalDecision and Certification of Representatives,issUerlJanuary 13, 1945.